PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
It all takes United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/706,192
Filing Date: 15 Sep 2017
Appellant(s): CHIEN et al.



__________________
Thomas Omholt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 30, 2021 (“Final Act.”), from which the appeal is taken is being maintained by the examiner.
The following ground of rejection is applicable to the appealed claims.
Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al (US 9,486,892 B2) in view of Brusic et al (US 2013/0224955 A1) and Mueller et al (US 5,958,288).
(2) Response to Argument
Scope and Content of the Prior Art
Onishi
Appellant argues that Onishi discloses (i) surface modification with an organic acid for colloidal silica only, (ii) providing no teaching of surface modification with other metal oxide particles, and (iii) not providing a broad disclosure of surface-modified abrasives improving all CMP processes.  Appeal Br. (Apr. 23, 2021) at 4 (“Appeal Br.”).
Onishi discloses alumina (col.10, line 27) among a long list of abrasive grains (col.10, lines 23-33).  Later, Onishi describes “The abrasive gains may be surface-modified.” (col.10, line 36).  It is acknowledged that silica is a preferred abrasive grain, but any of the abrasive grains may be surface modified (even alumina), and obvious to use to the extent to do so is known in the prior art.  Brusic is relied upon to teach that the cited surface-modified alumina abrasive grains are known and useful for CMP applications.1  
The argument that Onishi is not a broad disclosure to improve all CMP processes is not 

Brusic
Appellant characterizes Brusic as a teaching that “requires specific components to be useful.”  Appeal Br. at 5.  It is acknowledged that Tables 1-7 and related passages discuss the effects of adding or including various compounds in the composition (lactic acid, polyacrylic acid, succinic acid)2 and their effects on selectivity, removal rates and dishing. However, common to all these examples is including the cited poly(2-acrylamido-2-methylpropane sulfonic acid)-modified alumina particles and oxidizer, hydrogen peroxide.  This teaches that despite changing the composition, the modified particles are useful.  They are therefore also expected to be useful for polishing in the composition of Onishi.

Mueller
Appellant argues there “is no reason to assume that in cases where hydrogen peroxide provides acceptably high removal rates, that the addition of an iron containing catalyst would provide any benefit, such as increased removal rates.” Appeal Br. at 5.  In response, there is always a desire to increase removal rates to save time and money.  The increase may not be orders of magnitude, but an increase in removal rate is nonetheless a desirable characteristic.  It is obvious to include a catalyst and a stabilizer in the composition of Onishi because the same 
It is acknowledged that Mueller teaches reduction in polishing defects by a reduced concentration of metals and metal ions.  For example, Mueller discloses that this includes using a non-metallic oxidizer (col.2, line 38).  Onishi also discloses a non-metallic oxidizer (col.12, lines 5-6).  Therefore, the same advantage of less defects by the oxidizer-catalyst-stabilizer combination of Mueller is expected in the composition of Onishi.

Level of Ordinary Skill in the Art
As admitted by appellant, CMP is not a new art, and those skilled in the art understand “subtle changes in particle surface charge, or slurry chemistry, has a great effect on the polishing performance.” Appeal Br. at 6.

Differences Between Claimed Invention and Prior Art
Appellant states the appealed claims define a chemical-mechanical polishing composition for selectively polishing TiN-SiN substrates.  Id.  However, the composition is not defined by the materials being polished.  The composition is defined by the compounds listed in the claim, not by its intended use.
Appellant argues about the combination of Onishi and Brusic.  
The office action dated January 27, 2021 at page 4 states:
 Applicant cites from In re Cyclobenzaprine about where the prior art gives only general guidance. Brusic cites a particular polymer on a particular metal oxide abrasive within the context of polishing a particular metal. Onishi discloses to use a surface-modified abrasive, for polishing the same metal, and thus is open to other abrasives used for the same purpose. Brusic is one example of such a teaching, and provides particular guidance about the polymer that modifies the abrasive.
Applicant cites from Abbott Labs v. Sandoz, Inc. about “obvious to try” in 
Brusic does not go into great detail about how to make the abrasives that are modified. This is because it is already known in the art (Schroeder, Lu). While the teachings of Brusic are very specific (specific polymers on a specific metal oxide abrasive), the context of using an abrasive that is surface modified is not new. Onishi discloses to use surface-modified abrasives. It is respectfully submitted that it is also obvious to try the abrasive of Brusic in the composition of Onishi because of the anticipated success of using a surface-modified abrasive in the composition of Onishi to provide a polished surface.

Advisory Action (Jan. 27, 2021) at 4-5.
Appellant is not persuasive in countering these arguments.  Appellant argues about zeta potential, however the claims do not cite a zeta potential so it is unclear how this is relevant.  
Appellant states a person of skill in the art would understand that “subtle changes in particle surface charge, or slurry chemistry, has a great effect on the polishing performance of the selected substrates.”  It is acknowledged that polishing performance depends on the composition, the material being polished, and parameters of the polishing process.  Onishi recognizes the desirability of including surface-modified particles, including those modified with sulfonic acid groups (col.10, lines 62-63).  Brusic teaches the cited surface-modified particle with sulfonic acid-polymer provides CMP polishing of titanium (e.g., 1119 Å/min, Polishing Composition 1A, Table 1 [0029]); titanium is also polished by Onishi (col.3, line 60).  Therefore, it is obvious to provide a surface-modified particle in the composition of Ohnishi as taught by Brusic in order to obtain a useful polishing composition.  One of ordinary skill in the art is able, as admitted by appellant, to account for particle surface charge and other compounds in the slurry in order to obtain a slurry that provides desired composition and polishing results.
Appellant argues there is no reason to improve upon the already high polishing rates and acceptable defectivity performance in Onishi.  Appeal Br. at 7.  This is not persuasive because, 
Appellant argues there is “no expectation of success to add an iron containing catalyst to the combined system of Onishi and Brusic, that does not teach tungsten polishing.”  Id.  However, appellant provides no reasoning as to why this would be true.  Both Mueller and Onishi polish tungsten with a composition including the oxidizer hydrogen peroxide, which would be catalyzed and stabilized as taught by Mueller.  Mueller teaches the catalyst transfers electrons from the metal being oxidized to the oxidizer (col.5, lines 23-26).  
The argument that Brusic does not polish tungsten is not persuasive. Brusic is relied upon for the teaching of the surface-modified abrasive grain, not a method of using the composition.  Even if one looks to how Brusic polishes, Brusic teaches “any substrate” may be polished [0026], including metals [0026] and has examples of titanium or Al-Cu [0026].  Onishi also polishes titanium or copper alloys (col.3, lines 60-64).  Because of the similarities of polishing the same materials, modifying the composition of Onishi by Brusic provides an expected result of a composition ready for polishing that material.
Appellant argues there is no motivation to incorporate an iron-containing catalyst and a stabilizer in the composition of Onishi as modified by Brusic because there is no teaching the catalyst would be useful.  Appeal Br. at 7.  In response, the catalyst is expected to be useful because catalysts provide the function and effect of catalysis.  

Objective Evidence of Unobviousness
The prima facie case of obviousness has not been rebutted by indicia of unobviousness.


Respectfully submitted,
/ANITA K ALANKO/Primary Examiner, Art Unit 1713
                                                                                                                                                                                                        Conferees:

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713       

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Onishi and Brusic both modify surfaces of particles with sulfonic acid groups.  Onishi discloses an example of surface modification as “sulfonic acid of a kind of organic acids is immobilized colloidal silica” (col.10, lines 62-63).  
        2 Onishi also discloses including lactic acid and succinic acid in the composition (col.6, lines 20, 22).